           Case 1:20-cr-00065-AT Document 24 Filed 05/06/20 Page 1 of 1

                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                           DOC #: _________________
                                                                    DATE FILED: 5/6/2020

               -against-
                                                                            20 Cr. 65 (AT)

RAMON ANTONIO MENDEZ-UREÑA,                                                    ORDER

                       Defendant.
ANALISA TORRES, District Judge:

         Defendant having moved for an order granting his release, or, in the alternative, a bail
hearing, ECF No. 19, and Defendant having waived his appearance at such a hearing, ECF No.
22, it is ORDERED that a telephonic bail hearing shall be held on May 8, 2020, at 11:30 a.m.

      The call-in information is as follows: 888-398-2342 or 215-861-0674, access code:
5598827.

       SO ORDERED.

Dated: May 6, 2020
       New York, New York
